

EXECUTION COPY


SUPPORT AGREEMENT
 
SUPPORT AGREEMENT, dated as of December 15, 2010 (this “Agreement”), by and
among the parties listed on the signature page(s) hereto (collectively, the
“Stockholders” and each individually, a “Stockholder”) and Dynegy Inc., a
Delaware corporation (the “Company”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement (as defined below).
 
RECITALS
 
WHEREAS, as of the date hereof, each Stockholder beneficially owns that number
of Shares and options to purchase Shares (the “Call Options”) set forth opposite
its names on Schedule I hereto (such Shares, and any other Equity Interests,
hereafter acquired by any Stockholder as the date hereof and prior to the
termination of this Agreement, whether upon the exercise of options (including
the Call Options), warrants or rights, the conversion or exchange of convertible
or exchangeable securities, or by means of purchase, dividend, distribution,
split-up, recapitalization, combination, exchange of shares or the like, gift,
bequest, inheritance or as a successor in interest in any capacity or otherwise,
being referred to herein collectively as the “Subject Securities”);
 
WHEREAS, concurrently with the execution of this Agreement, IEH Merger Sub LLC,
a Delaware limited liability company (the “Parent”), IEP Merger Sub Inc., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and
the Company are entering into an Agreement and Plan of Merger, dated as of the
date hereof (as it may be amended from time to time, the “Merger Agreement”);
 
WHEREAS, the Merger Agreement provides that, upon the terms and subject to the
conditions thereof, Parent will commence an Offer to purchase all of the issued
and outstanding Shares at the Offer Price, and, subject to the satisfaction or
waiver of certain conditions set forth in the Merger Agreement, Merger Sub will
merge with and into the Company (the “Merger”) and the Company will become a
wholly owned subsidiary of Parent;
 
WHEREAS, the Merger Agreement also provides that the Merger may be consummated
regardless of whether the Offer is completed, but if the Offer is not completed,
the Merger will only be  consummated following adoption of the Merger Agreement
by the stockholders of the Company in accordance with applicable Law; and
 
WHEREAS, as a condition to the willingness of the Company to enter into the
Merger Agreement, the Company has required that the Stockholders agree to enter
into this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, the parties hereto hereby
agree as follows:
 
 
 

--------------------------------------------------------------------------------

 

Section 1.       Voting and Transfer of Subject Securities; Waiver of Appraisal
Rights.  Each Stockholder covenants and agrees that until the termination of
this Agreement in accordance with the terms hereof, such Stockholder will comply
with all obligations applicable to Affiliates of Parent set forth in Section
7.13 of the Merger Agreement.
 
Section 2.       Representations and Warranties of the Stockholders.  Each
Stockholder, jointly and severally, represents and warrants to the Company that:
 
(a)         Organization and Good Standing.  Each Stockholder is a legal entity
duly organized, validly existing and in good standing (with respect to
jurisdictions that recognize the concept of good standing) under the Laws of the
jurisdiction of its organization.
 
(b)         Corporate Authority.  Each Stockholder has all requisite corporate,
limited partnership or other power and authority to execute, deliver and perform
this Agreement, with no limitations, qualifications or restrictions on such
power, and the execution, delivery and performance of this Agreement have been
duly authorized by all necessary action and do not contravene any provision of
such Stockholder’s charter, partnership agreement, operating agreement or
similar organizational documents, any law, regulation, rule, decree, order,
judgment or contractual restriction binding on such Stockholder or its assets.
 
(c)         Governmental Approvals.  All consents, approvals, authorizations,
permits of, filings with and notifications to, any governmental authority
necessary for the due execution, delivery and performance of this Agreement by
each Stockholder have been obtained or made and all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with, any
governmental authority or regulatory body is required in connection with the
execution, delivery or performance of this Agreement. other than in connection
with the requirements of the Exchange Act and where such violations or failures
to make or obtain any filing with or notification to, or consents, approvals,
authorizations, permits of, any governmental authority would not, individually
or in the aggregate, materially impair the ability of the Stockholder to perform
this Agreement.
 
(d)         Enforceability.  This Agreement constitutes a legal, valid and
binding obligation of each Stockholder enforceable against each Stockholder in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, and (ii) general equitable principles
(whether considered in a proceeding in equity or at law).
 
(e)         Subject Securities.  As of the date hereof and at all times prior to
the termination of this Agreement, each Stockholder beneficially owns (as
determined pursuant to Rule 13d-3 under the Exchange Act) the Subject Securities
set forth on Schedule I opposite to the name of each Stockholder.  As of the
date hereof, the Subject Securities constitute all of the Shares and Call
Options which each Stockholder beneficially owns, and in the case of the Shares,
has the power to vote or direct the votes.  The Subject Securities and the Call
Options are all of the Shares or Equity Interests in which Carl C. Icahn, the
Stockholders or any of their respective Affiliates have beneficial ownership,
and in the case of the Shares, voting rights.  Except for this Agreement, the
Subject Securities are now and at all times during the term hereof will be, held
by the each Stockholder, free and clear of all liens, proxies, powers of
attorney, voting trusts and voting agreements and arrangements (collectively,
“liens”).
 
 
-2-

--------------------------------------------------------------------------------

 
 
Section 3.       Representations and Warranties of the Company.  Company
represents and warrants to Stockholders that:
 
(a)         Organization and Good Standing.  The Company is a legal entity duly
organized, validly existing and in good standing (with respect to jurisdictions
that recognize the concept of good standing) under the Laws of the jurisdiction
of its organization.
 
(b)         Corporate Authority.  The Company has all requisite corporate,
limited partnership or other power and authority to execute, deliver and perform
this Agreement and the execution, delivery and performance of this Agreement
have been duly authorized by all necessary action and do not contravene any
provision of the Company’s charter, partnership agreement, operating agreement
or similar organizational documents, any law, regulation, rule, decree, order,
judgment or contractual restriction binding on the Company or its assets.
 
(c)         Governmental Approvals.  All consents, approvals, authorizations,
permits of, filings with and notifications to, any governmental authority
necessary for the due execution, delivery and performance of this Agreement by
the Company have been obtained or made and all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with, any
governmental authority or regulatory body is required in connection with the
execution, delivery or performance of this Agreement, other than in connection
with the requirements of the Exchange Act and where such violations or failures
to make or obtain any filing with or notification to, or consents, approvals,
authorizations, permits of, any governmental authority would not, individually
or in the aggregate, materially impair the ability of the Company to perform
this Agreement.
 
(d)         Enforceability.  This Agreement constitutes a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, and (ii) general equitable principles (whether
considered in a proceeding in equity or at law).
 
Section 4.       Termination.  This Agreement shall terminate immediately at and
as of the Voting Termination Date.
 
Section 5.       Call Options.  The parties acknowledge that, notwithstanding
anything to the contrary herein, the Subject Securities include Call Options
which the Stockholder cannot vote and which cannot be exercised prior to the
satisfaction or waiver of, if the Offer has not been terminated in accordance
with the Merger Agreement, the Regulatory Condition, or, if the Offer has been
terminated in accordance with the Merger Agreement, the condition set forth in
Section 8.3(c) of the Merger Agreement.
 
Section 6.       Miscellaneous.
 
(a)         Entire Agreement.  This Agreement (including any schedules hereto)
and the Merger Agreement constitute the entire agreement, and supersede all
other prior agreements, understandings, representations and warranties both
written and oral, among the parties, with respect to the subject matter
hereof.  The parties hereto may modify or amend this Agreement, by written
agreement executed and delivered by duly authorized officers of the respective
parties
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)         Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by
facsimile or by overnight courier:
 
(i)           if to a Stockholder:
 
c/o Icahn Associates Corp
767 Fifth Avenue, 47th Floor
New York, NY 10153
Attention:  Deputy General Counsel
Fax.:  (212) 688-1158
Attention:  Chief Financial Officer
Fax.:  (646) 861-7585
 
(ii)          if to the Company to:
 
Dynegy Inc.
1000 Louisiana, Suite 5800
Houston, TX 77002
Attention:       General Counsel
Fax:     (713) 356-2185
 
(iii)         with a copy to:
 
Sullivan & Cromwell LLP
125 Broad Street
New York, NY  10004
Attention:         Joseph B. Frumkin
Krishna Veeraraghavan
Fax:    (212) 558-3588
 
or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.  Any notice, request,
instruction or other document given as provided above shall be deemed given to
the receiving party upon actual receipt, if delivered personally; three (3)
business days after deposit in the mail, if sent by registered or certified
mail; upon confirmation of successful transmission if sent by facsimile and
received by 5:00 p.m. New York time on a business day (otherwise the next
business day) (provided that if given by facsimile such notice, request,
instruction or other document shall be followed up within one (1) business day
by dispatch pursuant to one of the other methods described herein); or on the
next business day after deposit with an overnight courier, if sent by an
overnight courier.
 
(c)         No Third Party Beneficiaries.  This Agreement is not intended to,
and does not, confer upon any Person other than the parties hereto any rights or
remedies hereunder, including the right to rely upon the representations and
warranties set forth herein.
 
 
-4-

--------------------------------------------------------------------------------

 

(d)         Assignment.  Except as provided in Section 1 hereof, neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned or delegated, in whole or in part, by operation of law or
otherwise by any of the parties hereto without the prior written consent of all
of the other parties and any such assignment without such prior written consent
shall be null and void.  Subject to the preceding sentence, this Agreement shall
be binding upon, inure to the benefit of, and be enforceable by, the parties
hereto and their respective successors and permitted assigns.
 
(e)         Mutatis Mutandis.  Sections 10.4, 10.5, 10.12 and 10.13 of the
Merger Agreement shall apply to this Agreement, mutatis mutandis, as if it had
been fully set forth herein.
 
 
 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.
 
HIGH RIVER LIMITED PARTNERSHIP
By:  Hopper Investments LLC, its general
Partner
By: Barberry Corp., its sole stockholder
 
By:
/s/ Vincent J. Intrieri 
Name:   Vincent J. Intrieri
Title:     Vice President
 
ICAHN PARTNERS LP
 
By:
/s/ Vincent J. Intrieri 
Name:   Vincent J. Intrieri
Title:     Senior Managing Director
 
ICAHN PARTNERS MASTER FUND LP
 
By:
/s/ Vincent J. Intrieri 
Name:   Vincent J. Intrieri
Title:     Senior Managing Director
 
ICAHN PARTNERS MASTER FUND II LP
 
By:
/s/ Vincent J. Intrieri 
Name:   Vincent J. Intrieri
Title:     Senior Managing Director
 
ICAHN PARTNERS MASTER FUND III LP
 
By:
/s/ Vincent J. Intrieri 
Name:   Vincent J. Intrieri
Title:     Senior Managing Director

 
[Support Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.
 
DYNEGY INC.
   
By:
/s/ Bruce A. Williamson 
Name:
Bruce A. Williamson 
Title:
Chairman, President and Chief Executive Officer 

 
[Support Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 

Schedule I


Stockholder Beneficial Ownership


Stockholder
 
Number of Shares
   
Number of Call Options
 
High River Limited Partnership
    2,399,999       1,208,442  
Icahn Partners LP
    3,653,675       1,857,034  
Icahn Partners Master Fund LP
    4,145,343       2,092,971  
Icahn Partners Master Fund II LP
    1,215,577       590,137  
Icahn Partners Master Fund III LP
    585,406       293,628  
Total
    12,000,000       6,042,212  

 
 
-8-

--------------------------------------------------------------------------------

 